Citation Nr: 1527722	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-26 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tuberculosis.

2.  Entitlement to service connection for a lung disorder, to include tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic files, including the "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS.  Virtual VA contains VA treatment records from January 2011 to April 2013 and records from the Social Security Administration.

As will be discussed below, the Board is reopening the Veteran's claim for service connection for tuberculosis and remanding the merits of the claim for additional development.  The Board is also expanding the scope of the claim to encompass any lung disorder raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for a lung disorder, to include tuberculosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied service connection for tuberculosis.  New and material evidence was not received within the one-year appeal period, and the Veteran did not appeal the decision.  

2.  The evidence received since the October 2002 rating decision became final relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a lung disorder, to include tuberculosis.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied service connection for tuberculosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014). 

2.  The evidence received since the October 2002 rating decision is new and material, and the claim of entitlement to service connection tuberculosis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

If a claim of entitlement to service connection is denied by an RO decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
A claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Analysis

The RO previously denied the Veteran's claim for service connection for tuberculosis in an October 2002 rating decision, finding no evidence of a diagnosis in service or of a current disability.  The Veteran was provided notice of this decision and of his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the October 2002 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the October 2002 rating decision, the relevant evidence included the Veteran's service treatment records dated from July 1972 through July 1975, and a November 1975 VA examination.  A May 1975 service treatment record indicates the Veteran had a positive skin test for tuberculosis just prior to discharge from service.  A chest x-ray showed a calcified granuloma, but no evidence of the active disease.  The November 1975 VA examination report noted a history of a positive skin test for tuberculosis and indicated the Veteran was undergoing prophylactic protocol at his county health department.  Active tuberculosis was not evident.

Evidence received since the October 2002 rating decision became final is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, evidence received since then includes an October 1975 referral from a VA Hospital to a local health department to follow up on the positive skin test for tuberculosis.  Further, an August 2012 CAT scan report from a regional hospital noted a history of tuberculosis and "mildly prominent interstitial markings consistent with fibrosis or atypical pneumonia."  Both of these records are new, as neither had been previously submitted to agency decision-makers.  38 C.F.R. § 3.156(a)

This new evidence suggests the possibility of both an incurrence in service and a current disability, and meets the low Shade threshold for raising the reasonable possibility of substantiating a claim.  This evidence, submitted after the final October 2002 RO decision, is also presumed credible for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for tuberculosis.  However, the Board determines further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tuberculosis is reopened.


REMAND

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence of an in-service positive skin test for tuberculosis and a calcified granuloma on a chest x-ray.  Further, a private medical record indicates that the Veteran may have a current lung disorder.  Therefore, the Board finds that a remand is needed to obtain a medical opinion as to whether the Veteran has a current lung disorder, and whether, if found, such a disorder was incurred in or is otherwise related to service.

Finally, any outstanding, relevant treatment records should be obtained, including VA medical records from the Muskogee VA Medical Center in 1975 and 1976.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, to include any records of relevant treatment at the Muskogee VA Medical Center, particularly between 1975 and 1976.  

2.  After receipt of any outstanding evidence, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed lung disorder.  The examiner must be provided access to the Veteran's physical and electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should identify all current lung disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such lung disorder occurred in or is otherwise etiologically related to military service, including the Veteran's positive tuberculosis test.  The examiner should comment on the significance of the in-service x-ray showing a calcified granuloma and indicate whether the Veteran has a current lung disability related to the granuloma.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


